DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-6 and 8-21 is/are pending.  Claim(s) 3, 5-6, and 13-17 is/are withdrawn.  Claim(s) 7 is/are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 10/12/2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 18-19 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 10/12/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 2 and 18 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
With respect to independent claims 1 and 18-19, Applicant argues each of Colgan and Leanna fail to teach "at least one twisted longitudinal sector includes twists that each have a longitudinal construction direction that is parallel to the longitudinal axis".  Applicant argues that the twists each wrap around an axis that is parallel to the longitudinal axis of the overall stent.  This feature is not claimed.  Rather the language is "longitudinal construction direction that is parallel to the longitudinal axis".  The grouping of twists forms the structure of a "longitudinal construction" which has a direction that is parallel to the longitudinal axis of the overall stent.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the twists each wrap around an axis that is parallel to the longitudinal axis of the overall stent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 11-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colgan, et al (Colgan) (US 6,264,689 B1).
Regarding Claim 1, Colgan teaches an expandable implant for implantation in a canal or in a cavity of a living being (e.g. abstract), comprising a tubular structure extending along a longitudinal axis (e.g. Figures 14A-B), said tubular structure comprising: 
at least two braided longitudinal sectors formed with braided metal wires (e.g. annotated Figure 14B below; column 3, lines 22-30) and open longitudinal ends (e.g. Figure 14A, lumen ends), the at least two braided longitudinal sectors including a first braided longitudinal sector at a first longitudinal end of the tubular structure and a second braided longitudinal sector at a second longitudinal end of the tubular structure (e.g. annotated Figure 14B below, some braid crossing shown in boxes; there is a braided sector at each longitudinal end of the tubular structure); and 
at least one twisted longitudinal sector formed with twisted metal wires (e.g. annotated Figure 14B below, some twisted crossing shown in circles) in order to form, in a continuation of the first and the second braided longitudinal sectors (e.g. Figures 14 A-B), said tubular structure, 
wherein: said at least two braided longitudinal sectors and said at least one twisted longitudinal sectors are arranged axisymmetrically (e.g. Figure 14B, each cross point is symmetric around a circumferential axis; as broadly claimed, there is no reference to what axis or what portion is symmetrical across an axis) and 
said at least one twisted longitudinal sector includes twists (e.g. annotated Figure 14B below, examples are circled) that each have a longitudinal construction direction (longitudinally adjacent peaks/valleys are connected) that is parallel to the longitudinal axis (the direction is longitudinal and at the stent frame and therefore in the same direction as and parallel to the longitudinal axis of the tubular structure), and 
the tubular structure has a longitudinal elongation that is substantially reduced or zero compared to a nominal length thereof when at rest, when said tubular structure is subjected to radial compressive forces, local transverse compressive forces or crushing forces (e.g. column 1, line 66 to column 2, line 11).

    PNG
    media_image1.png
    926
    1270
    media_image1.png
    Greyscale

Annotated Figure 14B

Regarding Claim 2, the one or each twisted longitudinal sector comprises individual twists (e.g. Figures 14A-B, each twist winds once before exiting the twisting connection) distributed over the entire transverse circular perimeter of said twisted longitudinal sector (there are multiple twists in each circumferential plane that are distributed around the perimeter of the structure in that plane).
Regarding Claim 4, the tubular structure includes at least two separate twisted longitudinal sectors spaced apart longitudinally (e.g. annotated Figure 14B above), each bounded by two of the braided longitudinal sectors (e.g. annotated Figure 14B above).
Regarding Claim 11, the tubular structure comprises a covering membrane or textile (e.g. column 2, lines 17-26). 
Regarding Claim 12, the expandable implant is self-expandable (e.g. column 1, line 66 to column 2, line 11).
Regarding Claim 20, each longitudinal sector is an annular section along the length of the tubular structure (e.g. annotated Figure 14B above). 


Claim(s) 1-2, 4, 12, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leanna, et al (Leanna) (US 2005/0049682).

The Examiner notes the duplicate rejections beyond claims 1 and 20, from which claim 21 depends, are included as this rejection also applies to these claims. 

Regarding Claim 1, Leanna teaches an expandable implant for implantation in a canal or in a cavity of a living being (e.g. Figure 15, [0041]), comprising a tubular structure extending along a longitudinal axis (e.g. Figure 15), said tubular structure comprising: 
at least two braided longitudinal sectors formed with braided metal wires (e.g. annotated Figure 15 below, dashed lines show example locations) and open longitudinal ends (e.g. Figure 15), the at least two braided longitudinal sectors including a first braided longitudinal sector at a first longitudinal end of the tubular structure and a second braided longitudinal sector at a second longitudinal end of the tubular structure (e.g. annotated Figure 15 below, dashed lines at longitudinal ends); and 
at least one twisted longitudinal sector formed with twisted metal wires (e.g. annotated Figure 15 below, dotted lines show example locations) in order to form, in a continuation of the first and the second braided longitudinal sectors (e.g. annotated Figure 15 below), said tubular structure, 
wherein: said at least two braided longitudinal sectors and said at least one twisted longitudinal sectors are arranged axisymmetrically (e.g. annotated Figure 15 below; around axes both parallel and perpendicular to each braid/twist and each annular ring) and 
said at least one twisted longitudinal sector includes twists (e.g. Figure 15, example twist at #142) that each have a longitudinal construction direction that is parallel to the longitudinal axis (there is inherently such a direction at each twist), and 
the tubular structure has a longitudinal elongation that is substantially reduced or zero compared to a nominal length thereof when at rest, when said tubular structure is subjected to radial compressive forces, local transverse compressive forces or crushing forces (the combination of the twists and braids results in this function).

    PNG
    media_image2.png
    860
    1705
    media_image2.png
    Greyscale

Annotated Figure 15, Lenna

Regarding Claim 2, the one or each twisted longitudinal sector comprises individual twists distributed over the entire transverse circular perimeter of said twisted longitudinal sector (e.g. annotated Figure 15 above).
Regarding Claim 4, the tubular structure includes at least two separate twisted longitudinal sectors spaced apart longitudinally (e.g. annotated Figure 15 above), each bounded by two of the at least two braided longitudinal sectors (e.g. annotated Figure 15 above).
Regarding Claim 12, the expandable implant is self-expandable (e.g. [0039], claim 18).
Regarding Claim 20, each sector is an annular section along the length of the tubular structure (e.g. annotated Figure 15 above). 
Regarding Claim 21, in each braided sector the metal wires are only braided and not twisted (e.g. annotated Figure 15 above), and in each twisted sector the metal wires are only twisted and not braided (e.g. annotated Figure 15 above). 

Regarding Claim 18, in addition to the limitations of claim 18 discussed supra for claims 1 and 2, Leanna teaches the at least two braided longitudinal sectors consisting of braided metal wires (e.g. annotated Figure 15 supra, the braided sectors only have braids around the noted circumferences) and the at least one twisted longitudinal sector consisting of twisted metal wires (e.g. annotated Figure 15 supra, the twisted sectors only have twists around the noted circumferences).
Regarding Claim 19, in addition to the limitations of claim 19 discussed supra for claims 1 and 4, Leanna teaches the at least one twisted longitudinal sectors consisting of twisted meatal wires (discussed supra for claim 18) and the at least one twisted longitudinal sector consists of the twists (discussed supra for claim 18).

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colgan, et al (Colgan) (US 6,264,689 B1) as discussed supra, alone.
Regarding Claims 8-10, each braided longitudinal sector has, for each metal wire, an angle ,  that lies in the range 30o to 70o, relative to a longitudinal axis of the tubular structure and is +/- 60o (claim 9) or +/- 45o (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire angle such that it lies in the range 30o to 70o, relative to a longitudinal axis of the tubular structure and is +/- 60o (claim 9) or +/- 45o (claim 10) as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/2/2022